Electronically Filed
                                                        Supreme Court
                                                        SCEC-12-0000725
                                                        20-SEP-2012
                                                        10:48 AM



                          NO.   SCEC-12-0000725

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                       KALEIHIKINA "KALEI" AKAKA,
                               Plaintiff,

                                   vs.

            FRED HOUSEL; NICOLE LOWEN; BUCKY LESLIE;
      SCOTT NAGO, Chief Election Officer; STATE OF HAWAI#I
  OFFICE OF ELECTIONS; JAMAE KAWAUCHI, County of Hawai#i Clerk;
             OFFICE OF THE CLERK, HAWAI#I COUNTY; and
       NEIL ABERCROMBIE, Governor of the State of Hawai#i,
                           Defendants.


                          ORIGINAL PROCEEDING

             ORDER DENYING MOTION FOR RECONSIDERATION
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna and Pollack, JJ.)

           Upon consideration of the motion for reconsideration of

the August 31, 2012 Findings of Fact, Conclusions of Law and

Judgment, which was filed by Plaintiff Kaleihikina “Kalei” Akaka

on September 10, 2012, the documents attached thereto and

submitted in support thereof, and the record, it does not appear

that this court has overlooked or misapprehended points of law or

fact.   Accordingly,

           IT IS HEREBY ORDERED that the motion for
reconsideration is denied.

          DATED: Honolulu, Hawai#i, September 20, 2012.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack




                                2